         Case 4:21-cv-00726-DMR Document 36 Filed 04/01/21 Page 1 of 2




1    GEARINGER LAW GROUP
2    740 Fourth Street
     Santa Rosa, California 95404
3    Tel. (415) 440-3102
     brian@gearingerlaw.com
4    BRIAN GEARINGER (State Bar #146125)
5
     PAUL NATHAN (State Bar #262697)
6    LAW OFFICES OF PAUL H. NATHAN
     72A Main Street
7    Tiburon, California 94920
8    Telephone:                  415-341-1144
     Facsimile:                  415-341-1155
9
     Attorneys for Plaintiff I.R., a minor
10

11                                  IN THE UNITED STATES DISTRICT COURT

12                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                               SAN FRANCISCO DIVISION
14

15   I.R. a minor, through her Guardian Ad Litem,              )   Case No.: 21-cv-00726-DMR
     SHERRI RODRIGUEZ,                                         )
16
                                                               )   PLAINTIFF’S NOTICE OF
17                           Petitioner,                       )   WITHDRAWAL OF STIPULATION AND
                                                               )   [PROPOSED] ORDER FOR LEAVE TO
18                                                             )   FILE FIRST AMENDED COMPLAINT
                                  v.                           )
19
                                                               )   Action Filed: January 29, 2021
20   PETALUMA CITY SCHOOLS , STEFAN                            )   Trial Date:   Not set.
     SCHAEFFER, KRISTINA LEWIS, NATHAN                         )
21   CONTE, HAYLEI WHITE WATSON,                               )
22
     ALYSSA HODGES, PAYTON YEOMANS,                            )
     MICHELE YEOMANS, ROBERT YEOMANS,                          )
23   KIMBERLY ANN THOMASON, KEVIN                              )
     LEWIS, NICOLE S. WHITE WATSON,                            )
24   AMANDA M. LORENZEN, JENNIFER                              )
25
     JEANNE CONTE, RAYMOND MATTHEW                             )
     CONTE, MICHELE YEOMANS, ROBERT                            )
26   YEOMANS, and DOES 1 to 80,                                )
                                                               )
27                          Defendants.                        )
28                                                             )
                                                               )
                                                         -1-

     I.R. v. Petaluma City Schools District, et al.     NOTICE OF WITHDRAWAL OF STIPULATION TO FILE
                                                        FIRST AMENDED COMPLAINT FOR DAMAGES
         Case 4:21-cv-00726-DMR Document 36 Filed 04/01/21 Page 2 of 2




1

2             Plaintiff, I.R., a minor, hereby withdraws the STIPULATION AND [PROPOSED]
3    ORDER FOR LEAVE TO FILE FIRST AMENDED COMPLAINT filed October 30, 2021 (Dckt.
4
     #35), and will be submitted a further proposed stipulation with a further Amended Complaint.
5
     DATED: April 1, 2021                             GEARINGER LAW GROUP
6

7                                                     By: ___/s/ Brian Gearinger___________
                                                             BRIAN GEARINGER
8                                                     Attorneys for Plaintiff I.R., a minor
9
                                                      LAW OFFICES OF PAUL H. NATHAN
10
                                                      By: ___/s/ Paul Nathan___________
11                                                           PAUL NATHAN
                                                      Attorneys for Plaintiff I.R., a minor
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         -2-

     I.R. v. Petaluma City Schools District, et al.     NOTICE OF WITHDRAWAL OF STIPULATION TO FILE
                                                        FIRST AMENDED COMPLAINT FOR DAMAGES
